Name: Commission Regulation (EC) No 2838/95 of 8 December 1995 amending Regulation (EEC) No 3846/87 as regards the nomenclature of poultrymeat products for export refunds
 Type: Regulation
 Subject Matter: trade policy;  animal product;  agricultural structures and production
 Date Published: nan

 9 . 12. 95 EN Official Journal of the European Communities No L 296/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2838/95 of 8 December 1995 amending Regulation (EEC) No 3846/87 as regards the nomenclature of poultrymeat products for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regula ­ tion (EC) No 3290/94 (2), and in particular Article 8 ( 12) thereof, Whereas Commission Regulation (EC) No 2448/94 of 10 October 1995 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomencla ­ ture and on the Common Customs Tariff (3) provides for the subdivision of CN codes 0105 19 10, 0105 91 00 and 0207 39 90 and a complete revision of CN heading 0207 with effect from 1 January 1996 ; Whereas Commission Regulation (EEC) No 3846/87 (4), as last amended by Regulation (EC) No 2453/95 (*), esta ­ blishes on the basis of the Combined Nomenclature an agricultural product nomenclature for export refunds ; whereas that Regulation should be adapted to the above ­ mentioned distinctions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, HAS ADOPTED THIS REGULATION : Article 1 That part of the Annex to Regulation (EEC) No 3846/87 which relates to Sector 7 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 259, 30 . 10 . 1995, p. 1 . ( «) OJ No L 366, 24 . 12 . 1987, p. 1 .M OJ No L 252, 20 . 10 . 1995, p. 15 . No L 296/2 I EN 1 Official Jourftal of the European Communities 9 . 12. 95 ANNEX 7. Poultrymeat CN code Description Product code ex 0105 Live poultry, that is to say, fowls of the species Gallus domesticas, ducks, geese, turkeys and guinea fowls :  weighing not more than 185 g : 0105 11   Fowls of the species Gallus domesticus :    Grandparent and parent female chicks 0105 11 11     Laying stocks 0105 11 11 000 0105 11 19     Other    Other : 0105 11 19 000 0105 11 91     Laying stocks 0105 11 91 000 0105 11 99     Other 0105 11 99 000 0105 12 00   Turkeys 0105 12 00 000 ex 0105 19   Other : 0105 19 20    Geese 0105 19 20 000 ex 0207 Meat and edible offal , of the poultry heading No 0105, fresh, chilled or frozen  Of fowls of the species Gallus domesticus : ex 0207 12   Not cut in pieces, frozen : ex 0207 12 10    Plucked and gutted, without heads and feet but with necks, hearts , livers and gizzards, known as "70 % chickens"     With completely ossified sternum tips, fermurs and tibias Other 0207 12 10 900 ex 0207 12 90    Plucked and drawn , without heads and feet and without necks, hearts, livers and gizzards, known as "65 % chickens" or otherwise presented :     "65 % chickens" :      With completely ossified sternum tips, femurs and tibias      Other 0207 12 90 190 ex 0207 14   Cuts and offal, frozen :    Cuts : _ _ _ _ With bone in : ex 0207 14 20      Halves or quarters :       Of fowl of the species Gallus domesticus with completely ossi ­ fied sternum tips, femurs and tibias       Other 0207 14 20 900 ex 0207 14 60 _____ Legs and cuts thereof :       Of fowl of the species Gallus domesticus with completely ossi ­ fied sternum tips , femurs and tibias       Other 0207 14 60 900 ex 0207 14 70      Other :       Halves or quarters without rumps :        Of fowl of the species Gallus domesticus with completely ossified sternum tips, femurs and tibias        Other 0207 14 70 190       Cuts consisting of a whole leg or part of a leg and part of the back where the weight of the back does not exceed 25 % of the total weight __ of fowl of the species Gallus domesticus with completely ossified femurs _______ Other 0207 14 70 290 9 . 12. 95 EN Official Journal of the European Communities No L 296/3 CN code Description Product code  OÃ ­ turkeys : 0207 25   Not cut in pieces , frozen : 0207 25 10    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as "80 % turkeys" 0207 25 10 000 0207 25 90    Plucked and drawn , without heads and feet and without necks, hearts, livers and gizzards , known as "73 % turkeys", or otherwise presented : 0207 25 90 000 ex 0207 27   Cuts and offal, frozen :    Cuts : ex 0207 27 10     Boneless : _____ Homogenized meat, including mechanically recovered meat      Other :       Other than rumps 0207 27 10 990     With bone in : _____ Legs and cuts thereof : 0207 27 60       Drumsticks and cuts thereof 0207 27 60 000 0207 27 70       Other 0207 27 70 000'